DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 26 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,957,101 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant’s arguments, see pages 5-6, filed 26 May 2022, with respect to the rejection(s) of claim(s) 1 and similar claims in substance under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Algreatly (US 2015/0193972 A1) and Lininger (US 8,339,394 B1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattila (US 2014/0340395 A1) in view of Algreatly (US 2015/0193972 A1) and further in view of Lininger (US 8,339,394 B1).
Regarding claim 1, Mattila discloses a system for generating models from digital images in an interactive environment, comprising: a memory; (Paragraphs 0035 and 0044, memory)	and a processor in communication with the memory, the processor: (Paragraphs 0037 and 0044, processor)	capturing or deriving metadata for one or more digital images; (Paragraphs 0014, 0015, and 0054, metadata associated with images, including orientation)	deriving transforms from the metadata to align the digital images with one or more three-dimensional (“3D”) models of objects/structures represented in the digital images; (Paragraph 0056, determining an estimated pose for a three dimensional model using the orientation for alignment)	generating an interactive environment which allows a user to view a contextual model of each of the objects/structures in two dimensional (“2D”) and 3D views (Paragraph 0064, three-dimensional model that can be manipulated where two dimensional images of the model can be generated).	Mattila does not clearly disclose generating and displaying to a user a list of images for each model surface of the contextual model, each image of the list of images projectable onto the contextual model.	Algreatly discloses a 3D model that can have a texture selected by a user from a displayed list of options (Paragraph 0039).	Algreatly’s technique of selecting a texture for a 3D model by a user from a list of options would have been recognized by one of ordinary skill in the art to be applicable to the manipulated three-dimensional model of Mattila and the results would have been predictable in the selection of a texture for a 3D model that can be manipulated from a list of options by a user. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Mattila in view of Algreatly does not clearly disclose preferred images.	Lininger discloses texture mapping of a 3D model using a selection of an appropriate image (Column 9, lines 39-54).	Lininger’s texture mapping of a model using a selection of an appropriate image would have been recognized by one of ordinary skill in the art to be applicable to the selection of a texture for a 3D model from a displayed list and the results would have been predictable in the texture mapping of a 3D model using a selection of an appropriate image in a displayed list of options. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Mattila discloses wherein the metadata comprises camera intrinsic values and extrinsic values (Paragraphs 0014, 0015, and 0054, metadata including direction, tilt, zoom, and GPS coordinates of the camera).
Regarding claim 3, Mattila discloses wherein the metadata comprises at least one of data relating to a global coordinate system, Global Positioning System data, a timestamp, or elevation data (Paragraph 0054, GPS coordinates).
Regarding claim 5, Algreatly discloses wherein the interactive environment comprises at least one of a workspace, a surface list, an image list or image notes (Paragraph 0039, list of images selectable by the user).
Regarding claim 7, similar reasoning as discussed in claim 1 is applied.
Regarding claim 8, similar reasoning as discussed in claim 2 is applied.
Regarding claim 9, similar reasoning as discussed in claim 3 is applied.
Regarding claim 11, similar reasoning as discussed in claim 5 is applied.
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattila (US 2014/0340395 A1) in view of Algreatly (US 2015/0193972 A1) in view of Lininger (US 8,339,394 B1) and further in view of Davis et al. (US 2008/0247636 A1).
Regarding claim 6, Mattila in view of Algreatly and further in view of Lininger discloses all limitations as discussed in claim 1.	Mattila in view of Algreatly and further in view of Lininger does not clearly disclose wherein the interactive environment allows the user to generate annotations.	Davis discloses a graphical user interface that allows a user to annotate a three-dimensional model (Paragraph 0006).	Davis’ graphical user interface that allows a user to annotate a three-dimensional model would have been recognized by one of ordinary skill in the art to be applicable to the three-dimensional model with aligned images of Mattila in view of Algreatly and further in view of Lininger and the results would have been predictable in a graphical user interface that allows a user to annotate a three-dimensional model with aligned images. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 12, similar reasoning as discussed in claim 6 is applied.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishii et al. (US 2005/0280711 A1) discloses displaying a list of textures for application to a three-dimensional model.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613